Title: From George Washington to John Hancock, 7 September 1775
From: Washington, George
To: Hancock, John



Sir
Camp at Cambridge Septemr 7th 1775.

I do myself the Honour of addressing you in Consequence of an Application from the Commissary General, who is by my Direction taking all proper Precautions on the Approach of Winter. I desired him to commit to writing such Proposals as his Experience & Knowledge of the Country might intitle him to make, which he has done in the Paper which I have the Honour to inclose. The Difficulty of procuring a sufficient Quantity of Salt which I objected to him he has fully obviated by assuring me that there is so much now actually in Store in this and the Neighbouring Towns, as will remove all Possibility of a Disappointment.
I propose to do myself the Honour of writing in a few Days fully & particularly on several Heads, to which I must now refer. In the mean Time I have only to inform the Honourable Congress that I have received a small Supply of 7000 lb. of Powder this Week from Rhode Island & in a few Days expect 7 Tons of Lead & 500 Stand of Arms a Part of the same Importation and to request that more Money may be forwarded with all Expedition, the military Chest being nearly exhausted. I am with the greatest Respect Sir Your most Obedt & very Hbble Servt

Go: Washington

